DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This office action is in response to the amendment filed on 05/11/2021. Per the amendment, claims 1, 5, and 7 have been amended, claims 3-4, 6, 13-14, 16-20, 22, and 24 have been canceled, and claims 26-27 are new. As such, claims 1-2, 5, 7-12, 15 and 21, 23, and 25-27 are pending in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-12, 15, 19-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Garde et al. (US 2014/0202455 A1), in view of DeVries et al. (US 2006/0213518 A1), further in view of Sinderby (US 6,588,423 B1).
With respect to claim 1, Garde teaches a modular monitoring and ventilation system (Fig. 1) comprising: a standalone monitor (150; [0015], “a separate and discrete device from ventilator device”)5, configured to receive at least one signal from at least one bioelectric sensor related to a patient’s efforts to breathe (143; [0016], where ECG and EEG are bioelectric signals) and to display information related to said signal on a display ([0016], “display”) of the monitor (150); and10 a standalone pneumatic ventilator treatment unit (100) configured to ventilatorily treat a patient through a supply of breathing gas when in a standalone state ([0014]-[0015], the ventilator device is a separate device from the monitor and is capable pf providing gas to a patient in a standalone state); the monitor (150) and the pneumatic ventilatory treatment unit (100) being configured to be put in a paired state in which they are communicatively connected to each other in order to exchange 15 information and to cooperate to provide ventilatory treatment to the patient by controlling the operation of the pneumatic ventilator treatment unit (100) based on said at least one signal indicative of the monitored patient-related parameter, received by the monitor (150) from said at least one bioelectric sensor (sensor 143; Abstract, [0005], [0037], where the system provides closed loop control of the ventilator based on physiological parameters received from the monitor, the physiological parameters include bioelectric signals from the patient), such that a proximal pressure substantially corresponding to an airway pressure of the patient (Garde, [0028] via ventilation sensors 142) is adjusted in dependence of the signal ([0046]-[0048], where, particularly in [0048], adjustments to gas parameters of the respiratory therapy are based on the signals received by the monitor (150), and where pressure is a gas parameter in [0019]-[0020]); the monitor (150) when paired with the portable pneumatic ventilatory treatment unit (100) together constitute a EMG-enabled ventilator system ([0016], ECG and EKG signals are monitored and used in the closed loop control of the ventilator [0037]), in which the Edi monitor is configured to receive, from said portable pneumatic ventilatory treatment unit (100), information related to an ongoing ventilatory treatment of the patient provided by the portable pneumatic ventilatory treatment unit ([0031] where the communications transceiver 160 of the ventilator is configured to transmit signals and/or information to the monitor 150 for presentation on the display), and to associatively display, on the display of the monitor (150), 20 information related to the signal and said information received from the portable pneumatic ventilatory treatment unit and relating to the ongoing treatment of the patient ([0031], “a component of ventilator device 100 may determine a (real-time and/or continuous) parameter that is displayed on patient monitor 150” and “Such a parameter may be displayed along with other parameters based on output signals from patient monitor sensors 143), wherein the information related to the ongoing ventilatory treatment of the patient provided by the portable pneumatic ventilatory treatment unit is a pressure signal representing said proximal pressure, measured by a pressure sensor of the portable pneumatic ventilatory treatment unit (Garde, [0028], pressure). It is noted that the system is a closed loop control system for controlling a ventilator based on a sensed physiological parameter from the patient (Abstract), the display monitor displays the physiological signal [0016] and the gas parameter signal from the ventilator [0030], and signals from both may be displayed together [0031], with the system being a closed loop control system it would be obvious to one having ordinary skill that any gas parameter signal from the ventilator and displayed on the monitor would be associated with the physiological signal that is displayed on the monitor, as the ventilator and its output is controlled by the physiological signal and the gas parameter is then a response to that signal. 
Garde does not teach that the monitor is an Edi monitor configured to monitor an electrical activity of a diaphragm of a patient and wherein said at least one signal received by the monitor from 30 the at least one bioelectric sensor is an Edi signal -4- representative of the electrical activity of the patients diaphragm and thus the patient's efforts to breathe and the Edi monitor is configured to associatively display, in a common frame of reference, a graphical representation of the Edi signal and a graphical representation of the pressure signal representing said proximal pressure. Garde also does not teach that the pneumatic ventilatory treatment unit is portable.
Sinderby teaches a method and device for triggering ventilator support comprising a monitor (Fig. 1, 19 and 40) wherein said monitor  (19, 40) is an Edi monitor and wherein said at least one signal received by the monitor from 30 the at least one sensor is a bioelectric signal indicative of an Edi signal-4- representative of the patient's efforts to breathe, received from a bioelectric sensor (electrodes 12; col. 1, lines 29-32; col. 5, lines 13-17, EMGdi signal) “to guarantee adequate triggering of the ventilatory support apparatus in the eventual presence of delayed onset or absence of myoelectrical activity of the diaphragm” (col. 1, lines 37-43). Sinderby also teaches wherein the Edi monitor (Fig. 1, computer 19 with monitor 40) is configured to associatively display, in a common frame of reference, a graphical representation of the Edi signal (Fig.11b) and a graphical representation of the pressure signal (Fig.11a) representing said proximal pressure (col. 13, lines 2-7 where graphs 11a and 11 b show the relationship between pressure and the EMG signal of the diaphragm).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the monitor of Garde to be an Edi monitor and wherein said at least one signal received by the monitor from 30 the at least one sensor is a bioelectric signal indicative of an Edi signal -4- representative of the patient's efforts to breathe, received from a bioelectric sensor to guarantee accurate and timely triggering of the ventilator based on the myoelectrical activity of the diaphragm. It is noted that with the modification above with the bioelectric signal of Sinderby, the signal received by the monitor is an Edi signal, and therefore the pressure would be adjusted in dependence of the Edi signal and the pressure would be associatively displayed with the Edi signal on the monitor. It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to display the Edi signal and pressure signal associatively displayed on the display monitor of Garde as a graphical representation of the Edi signal and a graphical representation of the pressure signal representing said proximal pressure as taught by Sinderby to show the relationship between pressure and the Edi signal in the closed loop ventilation control system of Garde.
DeVries teaches a ventilator (Fig. 1, 100) that is portable to provide “true, extended mobility to patients who require breathing assistance”, [0027].

With respect to claim 2, Garde as modified teaches wherein said Edi monitor (150), in said paired state, is configured to transmit said Edi signal received from the at least one bioelectric sensor (143) or a signal derived from said received Edi signal to the portable pneumatic ventilator treatment unit (100), whereby the portable pneumatic ventilatory treatment unit is configured to receive and use the 25 transmitted Edi signal as a control signal in the control of the operation of the portable pneumatic ventilatory treatment unit (Garde 100; [0005], where the ventilator comprises a control module and a  communications transceiver configured to receive signals from a patient monitoring device. The control module adjusts the therapy regimen based on the received signals; see also [0015], [0017], [0037]).
With respect to claim 5, Garde as modified teaches wherein the portable10 pneumatic ventilatory treatment unit (100) when operated separately in an unpaired state of operation in which the portable pneumatic ventilator treatment unit is not paired with the Edi monitor, is configured to provide only basic ventilatory treatment to a patient, not including ventilatory treatment based on Edi signals (Garde, [0029], where ventilation can be controlled by ventilation sensors 142 that belong to the pneumatic unit 100).
With respect to claim 7, Garde as modified teaches wherein the portable 25 pneumatic ventilatory treatment unit (100) when operated separately in an unpaired state in which the portable pneumatic ventilator treatment unit is not paired with the Edi monitor (150) is a portable CPAP device (Garde, [0019]).
 claim 8, Garde does not teach wherein the portable-5- pneumatic ventilatory treatment unit is configured to be electrically powered by said Edi monitor.
However, DeVries teaches a ventilator system (Fig. 2A) wherein the portable -5-pneumatic unit (100, ventilator) is configured to be electrically powered by said monitor unit (200) as a known way to provide a power supply and to enhance the interface capabilities of the ventilator ([0028], [0038], [0045]-[0046]).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the portable pneumatic unit of Garde to be configured to be electrically powered by the monitor unit as taught by DeVries as a known way to provide power to a portable ventilator while enhancing the interface capabilities of the ventilator.
With respect to claim 9, Garde teaches a standalone monitor (150; [0015]) for monitoring patient-related parameters indicative of the physiological status of a patient ([0016]), 5 configured to receive from at least one bioelectric sensor at least one signal indicative of a patient’s efforts to breathe (143; [0016], where ECG and EEG are bioelectric signals), and to display information related to said signal on a display ([0016]) of the monitor (150), said monitor (150) being configured to be communicatively connected to a standalone portable pneumatic ventilatory treatment unit (100) configured to ventilatorily treat a patient through the supply 10 of breathing gas ([0014]), thereby putting the monitor (150) and said portable pneumatic ventilatory treatment unit (100) in a paired state in which they are capable of exchanging information, the monitor further being configured to cause control of said portable pneumatic ventilatory treatment unit (100) to be based on said at least one signal indicative of said monitored patient-related parameter, received by the monitor (150) from said at 15 least one bioelectric sensor (143; Abstract, [0005], [0037]), such that a proximal pressure substantially corresponding to an airway pressure of the patient (Garde, [0028] via ventilation sensors 142) is adjusted in dependence of the signal ([0046]-[0048], where, particularly in [0048], adjustments ; the monitor (150) when paired with the portable pneumatic ventilatory treatment unit (100) is configured to receive, from said portable pneumatic ventilatory treatment unit (100), information related to an ongoing ventilatory treatment of the patient provided by the portable pneumatic ventilatory treatment unit ([0031] where the communications transceiver 160 of the ventilator is configured to transmit signals and/or information to the monitor 150 for presentation on the display), and to associatively display, on the display of the monitor (150), 20 information related to the signal and said information received from the portable pneumatic ventilatory treatment unit (100) and relating to the ongoing treatment of the patient ([0031], “a component of ventilator device 100 may determine a (real-time and/or continuous) parameter that is displayed on patient monitor 150” and “Such a parameter may be displayed along with other parameters based on output signals from patient monitor sensors 143), wherein the information related to the ongoing ventilatory treatment of the patient provided by the portable pneumatic ventilatory treatment unit is a pressure signal representing said proximal pressure, measured by a pressure sensor of the portable pneumatic ventilatory treatment unit (Garde, [0028], pressure). It is noted that the system is a closed loop control system for controlling a ventilator based on a sensed physiological parameter from the patient (Abstract), the display monitor displays the physiological signal [0016] and the gas parameter signal from the ventilator [0030], and signals from both may be displayed together [0031]. With the system being a closed loop control system it would be obvious to one having ordinary skill that any gas parameter signal from the ventilator and displayed on the monitor would be associated with the physiological signal that is displayed on the monitor, as the ventilator and its output is controlled by the physiological signal and the gas parameter is then a response to that signal. 
the monitor is an Edi monitor configured to monitor an electrical activity of a diaphragm of a patient and wherein said at least one signal received by the monitor from 30 the at least one bioelectric sensor is an Edi signal -4- representative of the electrical activity of the patients diaphragm. Garde also does not teach the Edi monitor is configured to associatively display, in a common frame of reference, a graphical representation of the Edi signal and a graphical representation of the pressure signal representing said proximal pressure.
However, Sinderby teaches a method and device for triggering ventilator support comprising a monitor (Fig. 1, 19 and 40) wherein said monitor  (19, 40) is an Edi monitor and wherein said at least one signal received by the monitor from 30 the at least one sensor is a bioelectric signal indicative of an Edi signal-4- representative of the patient's efforts to breathe, received from a bioelectric sensor (electrodes 12; col. 1, lines 29-32; col. 5, lines 13-17, EMGdi signal) “to guarantee adequate triggering of the ventilatory support apparatus in the eventual presence of delayed onset or absence of myoelectrical activity of the diaphragm” (col. 1, lines 37-43). Sinderby also teaches wherein the Edi monitor (Fig. 1, computer 19 with monitor 40) is configured to associatively display, in a common frame of reference, a graphical representation of the Edi signal (Fig.11b) and a graphical representation of the pressure signal (Fig.11a) representing said proximal pressure (col. 13, lines 2-7 where graphs 11a and 11 b show the relationship between pressure and the EMG signal of the diaphragm).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the monitor of Garde to be an Edi monitor and wherein said at least one signal received by the monitor from 30 the at least one sensor is a bioelectric signal indicative of an Edi signal -4- representative of the patient's efforts to breathe, received from a bioelectric sensor to guarantee accurate and timely triggering of the ventilator based on the myoelectrical activity of the diaphragm. It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to display the Edi signal and pressure signal 
With respect to claim 10, Garde as modified teaches a standalone pneumatic ventilatory treatment unit (100) for providing ventilatory treatment to a patient through the supply of breathing gas ([0014]), said pneumatic ventilatory treatment unit being configured to be communicatively connected to a standalone Edi monitor ([0015; 150, the ventilator is capable of connecting to an Edi monitor) configured to monitor an electrical activity of a diaphragm 20an electrical activity of a diaphragmof said patient, and configured to receive from at least one bioelectric sensor least one Edi signal representative of the electrical activity of the patient’s diaphragm and thus the patient’s efforts to breathe (143; [0016]), thereby putting the pneumatic ventilatory treatment unit (100) and said Edi monitor (150) in a paired state in which they are capable of exchanging information, the pneumatic ventilatory treatment unit (100) further being configured 25 to control its operation based on said at least one Edi signal indicative of said monitored electrical activity of the diaphragm, received by the Edi monitor (150) from said at least one bioelectric sensor (143; Abstract, [0005], [0014], where the pneumatic ventilator treatment unit is configured for closed loop manner based on physiological parameters and is therefore capable of and configured to control its operation based on an Edi signal; [0015], where the standalone pneumatic ventilator treatment unit is configured to operate in conjunction with a separate patient monitor device and therefore the standalone pneumatic ventilator treatment unit is capable of, and configured to be communicatively connected to an Edi monitor; [0016], where the signals include bioelectric signals; [0037]), the pneumatic ventilatory treatment unit being configured to: obtain a proximal pressure substantially corresponding to an airway pressure of the patient (Garde, [0028] pressure via ventilation sensors 142), and control its operation such that said proximal pressure is adjusted in dependence of said Edi signal ([0046]-[0048], where, particularly in [0048], adjustments to gas parameters of the respiratory therapy are based on the signals received by the monitor (150), and where pressure is a gas parameter in [0019]-[0020]); and provide to the Edi monitor, when the Edi monitor is paired with the portable pneumatic ventilator treatment unit, information related to an ongoing ventilator treatment of the patient provided by the portable pneumatic ventilator treatment unit ([0031] where the communications transceiver 160 of the ventilator is configured to transmit signals and/or information to the monitor 150 for presentation on the display), in order for the Edi monitor to associatively display, on a display of the Edi monitor, information related to the Edi signal and said information received from the portable pneumatic ventilatory treatment unit and relating to the ongoing treatment of the patient ([0031], “a component of ventilator device 100 may determine a (real-time and/or continuous) parameter that is displayed on patient monitor 150” and “Such a parameter may be displayed along with other parameters based on output signals from patient monitor sensors 143), wherein the information related to the ongoing ventilatory treatment of the patient provided by the portable pneumatic ventilator treatment unit is a pressure signal representing said proximal pressure, measured by a pressure sensor of the portable pneumatic ventilatory treatment unit (Garde, [0028], pressure). The portable pneumatic ventilatory treatment unit is configured to pair with an Edi monitor that is configured to associatively display, in a common frame of reference, a graphical representation of the Edi signal and a graphical representation of the pressure signal representing said proximal pressure. It is noted that the Edi monitor is not positively recited in this claim.
Garde does not teach that the standalone pneumatic ventilator treatment unit is portable.
However, DeVries teaches a ventilator (Fig. 1, 100) that is portable to provide “true, extended mobility to patients who require breathing assistance”, [0027].
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the pneumatic ventilatory treatment unit taught 
With respect to claim 11, Garde teaches a method for enabling enhanced functionality of a standalone monitor (150) configured to monitor patient-related parameters indicative30 of a physiological status of a patient ([0046]) comprising: -6- receiving, in said monitor (150), at least one signal indicative from at least one bioelectric sensor related to the patient’s efforts at breathing (143; [0016], where ECG and EEG are bioelectric signals, [0048]); displaying, on a display ([0016]) of said monitor (150), information related to said signal; 5 communicatively connecting the monitor (150) with a standalone portable pneumatic ventilatory treatment unit configured to ventilatorily treat the patient through the supply of breathing gas ([0014]), thereby putting the monitor (150) and said portable pneumatic ventilatory treatment unit (100) in a 10 paired state in which they are capable of exchanging information; and  causing the operation of said portable pneumatic ventilatory treatment unit (100) to be based on said at least one signal indicative of the monitored patient-related parameter, received by the monitor (150) from said at least one 15 bioelectric sensor (143; Abstract, [0005], [0037]) such that a proximal pressure substantially corresponding to an airway pressure of the patient (Garde, [0028] via ventilation sensors 142) is adjusted in dependence of the signal ([0046]-[0048], where, particularly in [0048], adjustments to gas parameters of the respiratory therapy are based on the signals received by the monitor (150), and where pressure is a gas parameter in [0019]-[0020]); the monitor (150) when paired with the portable pneumatic ventilatory treatment unit (100) is configured to receive, from said portable pneumatic ventilatory treatment unit (100), information related to an ongoing ventilatory treatment of the patient provided by the portable pneumatic ventilatory treatment unit ([0031] where the communications transceiver 160 of the ventilator is configured to transmit signals and/or information to the monitor 150 for presentation on the display), and to associatively display, on the display of the monitor (150), 20 information related to the signal and said information received from the portable pneumatic ventilatory treatment unit (100) and relating to the ongoing treatment of the patient ([0031], “a component of ventilator device 100 may determine a (real-time and/or continuous) parameter that is displayed on patient monitor 150” and “Such a parameter may be displayed along with other parameters based on output signals from patient monitor sensors 143), wherein the information related to the ongoing ventilatory treatment of the patient provided by the portable pneumatic ventilatory treatment unit is pressure information measured by a pressure sensor of the portable pneumatic ventilatory treatment unit (Garde, [0028], pressure). It is noted that the system is a closed loop control system for controlling a ventilator based on a sensed physiological parameter from the patient (Abstract), the display monitor displays the physiological signal [0016] and the gas parameter signal from the ventilator [0030], and signals from both may be displayed together [0031]. With the system being a closed loop control system it would be obvious to one having ordinary skill that any gas parameter signal from the ventilator and displayed on the monitor would be associated with the physiological signal that is displayed on the monitor, as the ventilator and its output is controlled by the physiological signal and the gas parameter is then a response to that signal. 
Garde does not teach wherein said monitor is an Edi monitor and wherein said at least one signal received by the monitor from 30 the at least one sensor is a bioelectric signal indicative of an Edi signal -4- representative of the patient's efforts to breathe, received from a bioelectric sensor and the associatively displaying comprises associatively displaying, in a common frame of reference, a graphical representation of the Edi signal and a graphical representation of the pressure signal representing said proximal pressure. Garde also does not teach that the pneumatic ventilatory treatment unit is portable.  
Sinderby teaches a method and device for triggering ventilator support comprising a monitor (Fig. 1, 19 and 40) wherein said monitor  (19, 40) is an Edi monitor and wherein said at least one signal received by the monitor from 30 the at least one sensor is a bioelectric signal indicative of an Edi signal-4- representative of the patient's efforts to breathe, received from a bioelectric sensor (electrodes 12; col. 1, lines 29-32; col. 5, lines 13-17, EMGdi signal) “to guarantee adequate triggering of the ventilatory support apparatus in the eventual presence of delayed onset or absence of myoelectrical activity of the diaphragm” (col. 1, lines 37-43). Sinderby also teaches wherein the Edi monitor (Fig. 1, computer 19 with monitor 40) is configured to associatively display, in a common frame of reference, a graphical representation of the Edi signal (Fig.11b) and a graphical representation of the pressure signal (Fig.11a) representing said proximal pressure (col. 13, lines 2-7 where graphs 11a and 11 b show the relationship between pressure and the EMG signal of the diaphragm).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the monitor of Garde to be an Edi monitor and wherein said at least one signal received by the monitor from 30 the at least one sensor is a bioelectric signal indicative of an Edi signal -4- representative of the patient's efforts to breathe, received from a bioelectric sensor to guarantee accurate and timely triggering of the ventilator based on the myoelectrical activity of the diaphragm and with the modification the signal received by the monitor is an Edi signal, and therefore the pressure would be adjusted in dependence of the Edi signal. It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to display the Edi signal and pressure signal associatively displayed on the display monitor of Garde as a graphical representation of the Edi signal and a graphical representation of the pressure as taught by Sinderby to show the relationship between pressure and the Edi signal in the closed loop ventilation control system of Garde.
DeVries teaches a ventilator (Fig. 1, 100) that is portable to provide “true, extended mobility to patients who require breathing assistance”, [0027].
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the pneumatic ventilatory treatment unit taught by Garde 
With respect to claim 12, Garde as modified teaches transmitting said Edi signal received by the Edi monitor (150) and indicative of the monitored electrical activity of the diaphragm, or a signal derived 20 therefrom, from the Edi monitor (150) to the portable pneumatic ventilatory treatment unit (100; Abstract, [0005], [0037]); and receiving the transmitted Edi signal in the portable pneumatic ventilatory treatment unit (100) and using the transmitted Edi signal as a control signal in controlling operation of the portable pneumatic ventilatory treatment unit (100; Abstract, [0005], [0037].  It is noted that with the modification of claim 11 above with the bioelectric signal of Sinderby, the signal received by the monitor is an Edi signal).
With respect to claim 15, Garde as modified teaches comprising communicatively connecting the Edi monitor (150) to the standalone portable pneumatic ventilatory treatment unit in response to 10a generation of an alarm by said Edi monitor (150) indicating that said monitored patient-related parameter deviates from an expected value or range (Garde, [0039]-[0040], where the alarm module 114 is configured to transmit through the communications transceiver 160 of the ventilator an occurrence and or determination of an alarm condition to the monitor unit 150).
With respect to claims 21, 23, and 25, Garde as modified with Sinderby teaches wherein said common frame of reference is a timeline that is displayed in a display window of the Edi monitor, and said graphical representations are displayed on said timeline (Sinderby, col. 13, lines 2-7 where graphs 11a and 11 b show the relationship between pressure and the EMG signal of the diaphragm, the x-axis is time).
With respect to claim 27, Garde as modified teaches wherein the pneumatic ventilator treatment unit (Garde, Fig.1, 100) comprises an oxygen sensor disposed to measure oxygen content of the breathing gas in an inspiratory limb of the pneumatic ventilator treatment unit (Garde, [0028]  wherein the oxygen sensor (142) is coupled to a control unit (Garde, [0029], “Resulting signals or information from sensor 142 may be transmitted to processor 110, user interface 120, electronic storage 130, and/or other components of ventilator device 100”) of the pneumatic ventilator treatment unit (100) so that oxygen content of the breathing gas delivered to the inspiratory limb (182) is displayed by a display of the pneumatic ventilator treatment unit (“user interface 120 of ventilator device”, includes a “display screen”, [0025])  when the pneumatic ventilator treatment unit is in the standalone state (“Resulting signals or information from sensor 142 may be transmitted to processor 110, user interface 120”) and when the pneumatic ventilator treatment unit is paired with the Edi monitor the measured oxygen content of the breathing gas in the inspiratory limb is displayed on the display of the Edi monitor ([0031], where the communications transceiver of the ventilator “may be configured to transmit signals, information, and/or alarms to patient monitor 150, e.g. for presentation on the user interface and/or the electronic display of patient monitor device 150”).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Garde, Sinderby, and DeVries as applied to claim 1 above, and further in view of Rosenfeldt et al. (US 2007/0123065 A1).
With respect to claim 26, Garde as modified teaches the limitations of claim 1.
Garde as modified does not explicitly teach further comprising a docking interface that mechanically and electrically connects the Edi monitor and the portable pneumatic ventilatory treatment unit together when in the paired state.
However, Rosenfeldt teaches a docking interface (system connector 1, Fig.1a-1b) that mechanically and electrically connects the patient monitor and the ventilator ([0045], where the connection is described between medical devices, the connectors having an electrical cable providing 
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the connection between the Edi monitor and the portable pneumatic ventilatory treatment unit of Garde as modified to include a docking interface having mechanical and electrical connection as taught by Rosenfeldt to allow the two devices to be connected while maintaining safety standards.

Response to Arguments
Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive. Applicant argues on page 9 of Remarks that the application is believed to be in condition for allowance for the reasons evidenced in the Amendment After Final that was filed on 4/12/2021. The Examiner’s response filed on 5/6/2021 to the arguments in the Amendment After Final filed on 4/12/2021 are as follows:
Applicant argues on page 8 of Remarks that while Garde teaches that any parameter obtained by the ventilator can be displayed along with parameters obtained by the sensors of the monitor, Garde does not teach ECG/EKG signals from the monitor displayed associatively with a pressure signal from the ventilator. Applicant argues on page 9 of Remarks that Sinderby and Devries fail to make up for Garde's deficiencies. However, the Examiner does not rely on Garde to teach the limitation "the Edi monitor is configured to associatively display, in a common frame of reference, a graphical representation of the Edi signal and graphical representation of the pressure signal representing said proximal pressure." The Examiner relies on Sinderby to teach associatively displaying the Edi signal with the pressure signal and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785